FILED IN CO     =APPEALS
                                                               12r Col", tf     Disria




                                                                                     FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/4/2015
LEE, FREDERICK DESHUN             Tr. Ct. No. 31727                                      PD-1528-15
On this day, the State's Response to the appellant's petition for discretionary review
has been filed. [The Court requires ten copies of this document to be filed in this
office within three (3) days pursuant to Rule 9.3(b).]
                                                                               Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *